SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

851
CA 15-01617
PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


BONNY J. MOMBREA AND MICHAEL MOMBREA, JR.,
PLAINTIFFS-APPELLANTS,

                      V                                           ORDER

DANNY R. LAIRD, ANNIE LAIRD, AND DANNY R. LAIRD
AND ANNIE LAIRD, DOING BUSINESS AS D&A PERFORMANCE
HORSES, DEFENDANTS-RESPONDENTS.


STEVE BOYD, P.C., WILLIAMSVILLE (STEPHEN BOYD OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (HENRY A. ZOMERFELD OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered July 22, 2014. The order, insofar as appealed
from, denied the cross motion of plaintiffs for summary judgment
dismissing defendants’ counterclaim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    October 7, 2016                     Frances E. Cafarell
                                                Clerk of the Court